 



INTELLECTUAL PROPERTY MATTERS AGREEMENT
between
SARA LEE CORPORATION
and
HANESBRANDS INC.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I TRADEMARK MATTERS
    1  
Section 1.1 Limited License
    1  
Section 1.2 Ownership and Protection of the Sara Lee Marks
    2  
Section 1.3 Quality Control and Use of the Sara Lee Marks
    3  
Section 1.4 Term and Termination of Trademark License
    3  
Section 1.5 Trademark Ownership Acknowledgement
    4  
Section 1.6 Trademark Database
    4  
Section 1.7 Sara Lee Redirection of URLs, Domain Names and E-mails
    4  
Section 1.8 Further Assurances and Cooperation
    5  
 
       
ARTICLE II SOFTWARE LICENSE
    5  
Section 2.1 Internal Use License Grant
    5  
Section 2.2 License Restrictions
    5  
Section 2.3 Intellectual Property
    6  
Section 2.4 Confidentiality
    6  
Section 2.5 Notice of Infringement
    6  
Section 2.6 Acknowledgment Regarding No Further Actions
    6  
Section 2.7 Third Party Consents
    6  
Section 2.8 Term and Termination of Software License
    6  
 
       
ARTICLE III MISCELLANEOUS
    7  
Section 3.1 Survival; No Cross-Defaults
    7  
Section 3.2 Disclaimer of Warranties
    7  
Section 3.3 Limitation of Liability
    7  
Section 3.4 Conflict with Separation Agreement
    8  
Section 3.5 Independent Contractors
    8  
Section 3.6 Compliance with Laws
    8  
Section 3.7 Entire Agreement
    8  
Section 3.8 Amendments and Waivers
    8  
Section 3.9 No Implied Waivers; Cumulative Remedies; Writing Required
    8  
Section 3.10 Parties In Interest
    9  
Section 3.11 Assignment; Change of Control; Binding Agreement
    9  
Section 3.12 Notices
    9  
Section 3.13 Severability
    10  
Section 3.14 Construction
    10  
Section 3.15 Counterparts
    10  
Section 3.16 Delivery by Facsimile and Other Electronic Means
    10  
Section 3.17 Governing Law
    10  
Section 3.18 Submission to Jurisdiction
    11  
Section 3.19 Waiver of Jury Trial
    11  
Section 3.20 Amicable Resolution
    11  

i



--------------------------------------------------------------------------------



 



              Page  
Section 3.21 Arbitration
    11  
 
       
ARTICLE IV DEFINITIONS
    11  

 



--------------------------------------------------------------------------------



 



INTELLECTUAL PROPERTY MATTERS AGREEMENT
     This Intellectual Property Matters Agreement (this “Agreement”), dated as
of August 31, 2006, is by and between Sara Lee Corporation, a Maryland
corporation (“Sara Lee”), and Hanesbrands Inc., a Maryland corporation (“HBI”).
RECITALS
     WHEREAS, the board of directors of Sara Lee has determined that it is
appropriate and desirable to separate the Branded Apparel Business of Sara Lee
from its other businesses;
     WHEREAS, in order to effectuate the foregoing, Sara Lee and HBI have
entered into a Master Separation Agreement dated as of August 31, 2006 (as
amended, modified and/or restated from time to time, the “Separation
Agreement”), which provides, among other things, subject to the terms and
conditions set forth therein, for the Separation and the Contribution, and for
the execution and delivery of certain other agreements in order to facilitate
and provide for the foregoing; and
     WHEREAS, the Parties desire to set forth in this Agreement certain rights
and obligations related to Intellectual Property matters necessary in order to
ensure an orderly transition under the Separation Agreement.
     NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and subject to and on the terms and conditions
herein set forth, the Parties hereby agree as follows.
ARTICLE I
TRADEMARK MATTERS
     Section 1.1 Limited License.
          (a) Trademark License Grant. Subject to the terms and conditions of
this Agreement, Sara Lee grants to HBI a fully-paid-up, royalty-free,
non-exclusive and non-transferable (except as expressly provided in Section 3.11
of this Agreement) license, without the right to sublicense (except as expressly
permitted in this Section 1.1(a)), (i) to use the Sara Lee Marks, and (ii) to
permit its Affiliated Companies to use the Sara Lee Marks, in each case in the
Territory and solely in connection with Sara Lee Materials. HBI shall be
responsible for causing any of its Affiliated Companies so licensed hereunder to
comply with the terms and conditions of the Trademark License Agreement.
Furthermore, the Parties expressly agree that HBI and its Affiliated Companies
may sublicense the Sara Lee Marks to agents and contractors of HBI and its
Affiliated Companies who are retained to provide services to HBI or its
Affiliated Companies to use the Sara Lee Marks solely in connection with Sara
Lee Materials for purposes of providing such services to HBI and its Affiliated
Companies, HBI and its Affiliated Companies being and remaining responsible for
compliance of such third parties with this Trademark License Agreement in such
use.
          (b) Obligation to Discontinue Use. HBI shall use its reasonable best
efforts to discontinue use of, or to remove the Sara Lee Marks from, all Sara
Lee Materials as soon as possible

 



--------------------------------------------------------------------------------



 



after the Distribution Date. Notwithstanding the foregoing, upon expiration or
termination of the Trademark License Agreement, all rights of HBI to use the
Sara Lee Marks shall terminate immediately and shall revert to Sara Lee, and HBI
shall discontinue all use of the Sara Lee Marks and Sara Lee Materials as soon
as is commercially reasonable. In connection with the foregoing, upon Sara Lee’s
written request, a corporate officer of HBI shall certify that, based upon a
reasonable investigation, HBI has either: (i) destroyed the Sara Lee Materials
as of the effective date of such termination or expiration; or (ii) removed the
Sara Lee Marks from the Sara Lee Materials. The obligation to discontinue use
described in this Section 1.1(b) shall not apply to Sara Lee Materials that, as
of the date of expiration or termination of the Trademark License Agreement, HBI
or any of its Affiliated Companies has released into the stream of commerce and
that are no longer under HBI’s control.
          (c) Obligation to Cease Ordering Materials. As of the Distribution
Date, HBI shall cease creating and ordering any Materials bearing the Sara Lee
Marks.
          (d) Corporate Name. Subject to the terms and conditions of this
Agreement, Sara Lee grants to HBI a fully-paid-up, royalty-free, non-exclusive
and non-transferable license, without the right to sublicense (except as
expressly permitted in this Section 1.1(d)), to use, and to permit its
Affiliated Companies to use, the Sara Lee Marks solely as part of the HBI
corporate names set forth on Schedule 4 attached hereto in the same manner such
corporate names were used immediately prior to the Distribution Date, provided,
however, that HBI and its Affiliated Companies shall diligently pursue
discontinuation of the use of such corporate names by completing the name change
process as soon as practicable after the Distribution Date, but in no event
later than the applicable name change deadline set forth on Schedule 4.
     Section 1.2 Ownership and Protection of the Sara Lee Marks.
          (a) Sara Lee’s Ownership. HBI shall not directly or indirectly
challenge Sara Lee’s sole and exclusive ownership of all right, title and
interest in and to the Sara Lee Marks, including the goodwill associated
therewith. All goodwill arising from HBI’s or its Affiliated Companies’ use of
the Sara Lee Marks shall inure solely to the benefit of Sara Lee. Neither HBI
nor its Affiliated Companies shall acquire any ownership rights in the Sara Lee
Marks, variations thereon, or marks confusingly similar thereto, as a result of
exercise of any rights under this Agreement.
          (b) Prohibited Actions. HBI shall not adopt, use, register or apply
for registrations anywhere in the world for the Sara Lee Marks or any other
Trademarks that (i) are confusingly similar to the Sara Lee Marks; (ii) are
variations of the Sara Lee Marks; or (iii) incorporate the Sara Lee Marks. In
using the Sara Lee Marks pursuant to this Agreement, HBI shall in no way
represent that it has any rights, title or interest in the Sara Lee Marks other
than those expressly granted under this Agreement.
          (c) Notice of Infringement. HBI shall give Sara Lee prompt written
notice of any potential infringement of the Sara Lee Marks by any third party
that comes to the attention of (i) an officer of HBI or its Affiliated
Companies, (ii) any general manager of or Person holding a senior management
position with any business segment of HBI or any of its Affiliated Companies, or
(iii) an intellectual property administrator or attorney in the intellectual
property law department of HBI

2



--------------------------------------------------------------------------------



 



or any of its Affiliated Companies. Sara Lee shall have the sole and exclusive
right to enforce any rights in the Sara Lee Marks with respect to the potential
infringement. HBI shall provide Sara Lee, at Sara Lee’s written request and
expense, all reasonable assistance that may be required in any action to enforce
Sara Lee’s rights in the Sara Lee Marks.
          (d) Protection of Rights in Sara Lee Marks. HBI shall reasonably
assist Sara Lee, at Sara Lee’s written request and expense, to the extent
reasonably necessary to protect any of Sara Lee’s rights in the Sara Lee Marks.
          (e) Reservation of Rights. Any rights not expressly granted to HBI
with respect to the Sara Lee Marks under this Agreement are expressly reserved
by Sara Lee.
     Section 1.3 Quality Control and Use of the Sara Lee Marks.
          (a) Quality Control. HBI shall use the Sara Lee Marks only as
expressly permitted in Section 1.1(a) and Section 1.1(d) of this Agreement. HBI
shall use the Sara Lee Marks only in connection with goods or services of a high
quality in keeping with the reputation and goodwill of Sara Lee as of the
Distribution Date. HBI shall not, by any act or omission, tarnish, disparage, or
injure the reputation of the Sara Lee Marks or Sara Lee, and the goodwill
associated therewith.
          (b) Inspection. HBI shall reasonably cooperate with Sara Lee in
facilitating Sara Lee’s ability to determine the nature and quality of the
activities of HBI and its Affiliated Companies in connection with the Sara Lee
Marks. Upon reasonable advance notice (which shall not be less than three
(3) Business Days) and during regular business hours, HBI shall permit Sara Lee
to inspect the relevant facilities and records related to HBI’s or its
Affiliated Companies’ use of the Sara Lee Marks.
          (c) Required Notices. In using the Sara Lee Marks in connection with
the Sara Lee Materials, HBI shall duly include all notices and legends with
respect to the Sara Lee Marks as are or may be reasonably requested in writing
by Sara Lee or required by applicable federal, state or local trademark laws.
          (d) Compliance. HBI shall comply with all applicable laws and
regulations pertaining to its activities in connection with the Sara Lee Marks.
     Section 1.4 Term and Termination of Trademark License.
          (a) Term. Except as expressly set forth in Section 1.1(d) of this
Agreement and unless earlier terminated in accordance with Section 1.4(b) of
this Agreement, the Trademark License Agreement shall be in effect from the
Distribution Date until the first anniversary of the Distribution Date.
          (b) Termination. The Trademark License Agreement shall automatically
terminate upon HBI’s failure to cure any material breach of this Article I
within thirty (30) days after the receipt of written notice of such material
breach from Sara Lee.

3



--------------------------------------------------------------------------------



 



     Section 1.5 Trademark Ownership Acknowledgement. The Parties hereby
acknowledge that, as between the Parties, Sara Lee is the sole and exclusive
owner of all right, title and interest in and to the Sara Lee Marks. Further to
Section 4.2(a) of the Separation Agreement, the Parties hereby acknowledge that,
as between the Parties and as of the Distribution Date, HBI is the sole and
exclusive owner of all right, title and interest in and to the HBI Trademarks.
     Section 1.6 Trademark Database.
          (a) Trademark Database Copies. It is the intention of the Parties
that, on or before the Distribution Date, each of Sara Lee and HBI shall possess
a copy of the Trademark Database for each Party’s use. To the extent a Party
does not have such a copy, the Parties shall cooperate to ensure that the Party
is able to obtain the copy of the Trademark Database. Each Party shall be
responsible for ensuring that its copy of the Trademark Database and software
relating thereto is properly licensed to such Party by CPi.
          (b) HBI Data Deletion. At such time as the Parties deem appropriate in
writing, but in any event within thirty (30) days of the termination or
expiration of the Trademark License Agreement, HBI shall use its reasonable best
efforts to delete all data relating to the Sara Lee Marks that exists in HBI’s
copy of the Trademark Database and all such data relating to such Sara Lee Marks
that is otherwise in HBI’s possession or control. At such time as the Parties
deem appropriate in writing, but in any event within thirty (30) days of notice
from Sara Lee, HBI shall use its reasonable best efforts to delete all data
relating to the Sara Lee Trademarks (other than the Sara Lee Marks) that exists
in HBI’s copy of the Trademark Database and all such data relating to such Sara
Lee Trademarks (other than the Sara Lee Marks) that is otherwise in HBI’s
possession or control. Within thirty (30) days after each such deletion, HBI
shall use reasonable best efforts to require CPi to certify to Sara Lee that
such deletion has occurred, and HBI shall take all necessary actions to enable
CPi to certify such deletion.
     Section 1.7 Sara Lee Redirection of URLs, Domain Names and E-mails.
          (a) Redirection of URL’s and Domain Names. For a period of twelve
(12) months following the Distribution Date, Sara Lee shall cause all Persons
seeking to access or otherwise utilize the URLs or domain names set forth on
Schedule 3 of this Agreement, or the websites, website content, or web services
associated therewith, to be redirected as promptly and as interruption-free as
is reasonably commercially practicable, to the URLs or domain names designated
by, and in accordance with the reasonable instructions of, HBI or its Affiliated
Companies within fifteen (15) days of Sara Lee’s receipt of written notice from
HBI designating such URLs, domain names and providing such instructions,
provided that, HBI maintains such recipient URLs and domain names so that they
are current and accessible to the general public.
          (b) Redirection of E-mails. For a period of twelve (12) months
following the Distribution Date, Sara Lee shall cause all e-mail messages
addressed to an HBI employee who has an active e-mail account on Sara Lee’s
e-mail system as of the Distribution Date to be redirected as promptly and as
interruption-free as is reasonably commercially practicable to such HBI
employee’s active e-mail account on HBI’s e-mail system, provided that Sara Lee
shall only be responsible for redirecting such e-mail messages (i) that are
accurately addressed to the applicable Sara Lee e-mail account; and (ii) to the
extent that the characters preceding the “@” sign in the applicable HBI

4



--------------------------------------------------------------------------------



 



employee’s HBI e-mail address are identical to, and appear in the same order as,
such HBI employee’s e-mail address prior to the Distribution Date.
     Section 1.8 Further Assurances and Cooperation. Each Party, upon the
written request and at the expense of the other Party, shall provide such
reasonable cooperation, shall perform such further reasonable acts, and shall
execute and deliver such reasonable documents and affidavits that may be
necessary to: (i) maintain the registration of the Sara Lee Marks or the HBI
Trademarks, (ii) document and record each Party’s rights in the Sara lee Marks
and the HBI Trademarks that it owns as of the Distribution Date; and
(iii) prosecute, enforce or defend the Sara Lee Marks or the HBI Trademarks and
any related registrations. Each Party shall reasonably cooperate with the other
Party at such other Party’s expense, in connection with written requests made
pursuant to and in accordance with this Agreement relating to the requesting
Party’s Trademarks, portions of the Trademark Database relating to the
requesting Party’s Trademarks, and the requesting Party’s obligations to any
Person, which shall include, without limitation: (x) locating and/or providing
Trademark-related records pertaining to the Sara Lee Marks or the HBI
Trademarks; (y) ensuring appropriate personnel are available to respond to the
requesting Party’s requests; and (z) producing information that is reasonably
requested on a timely basis with respect to the requesting Party’s Trademarks.
The rights and obligations set forth in this Section 1.8 shall be in effect from
the Distribution Date until such time as the Parties deem appropriate in
writing, but in any event within thirty (30) days after the termination or
expiration of the Trademark License Agreement.
ARTICLE II
SOFTWARE LICENSE
     Section 2.1 Internal Use License Grant. To the extent Sara Lee has the
right to grant the following licenses and rights, Sara Lee hereby grants to HBI
a limited, fully paid-up, royalty-free, perpetual, non-transferable (except as
expressly provided in Section 3.11 of this Agreement), non-sublicensable (except
as expressly provided in this Section 2.1), non-exclusive license, (i) to use,
copy, perform, display, distribute, execute, modify and make derivative works of
(collectively, “Use”) the Licensed Software (including the source code and
documentation to such Licensed Software) and (ii) to permit its Affiliated
Companies to Use the Licensed Software (including the source code and
documentation to such Licensed Software), in each case solely for Internal Use
in the Territory. Furthermore, the Parties expressly agree that HBI and its
Affiliated Companies may sublicense the Licensed Software to agents and
contractors of HBI and its Affiliated Companies who are retained to provide
services to HBI or its Affiliated Companies to Use the Licensed Software for
purposes of providing such services, HBI and its Affiliated Companies being and
remaining responsible for (i) compliance of such third parties with this
Software License Agreement in such Use; and (ii) requiring and verifying that
such third parties have destroyed any copies of the Licensed Software in their
possession upon termination.
     Section 2.2 License Restrictions. Except as expressly authorized under this
Agreement, HBI shall not knowingly cause or permit the: (i) use, copying,
modification, rental, lease, transfer, sale, assignment, timeshare or
distribution of the Licensed Software; or (ii) access to or Use of the Licensed
Software by a third party including in connection with a service bureau, website
or other configuration whereby a third party may have access to and/or Use the
Licensed Software. HBI shall cooperate with Sara Lee in facilitating Sara Lee’s
ability to determine the nature of the

5



--------------------------------------------------------------------------------



 



activities in connection with the Licensed Software. Upon reasonable advance
notice (which shall not be less than three (3) Business Days) and during regular
business hours, HBI shall permit Sara Lee to inspect its relevant operations and
records related to HBI’s use of the Licensed Software.
     Section 2.3 Intellectual Property. As between the Parties, Sara Lee shall
retain ownership of all Intellectual Property rights in the Licensed Software.
As between the Parties, HBI shall own all right, title and interest in and to
the HBI Modifications.
     Section 2.4 Confidentiality. HBI acknowledges and agrees that the Licensed
Software shall constitute Confidential Operational Information and, subject to
Sections 2.1 and 2.2 of this Agreement, shall be treated accordingly under
Section 5.3 of the Separation Agreement.
     Section 2.5 Notice of Infringement. In the event (a) an officer of a Party
or its Affiliated Companies, (b) any general manager or Person holding a senior
management position with any business segment of a Party or any of its
Affiliated Companies , or (c) any intellectual property administrator of or an
attorney in the intellectual property law department of a Party becomes aware
(i) of circumstances reasonably indicating that a Party’s use of the Licensed
Software may infringe or misappropriate a third party’s Intellectual Property
rights; (ii) that a third party may claim or has claimed that a Party’s use of
the Licensed Software infringes or misappropriates such third party’s
Intellectual Property rights; or (iii) that a third party may be infringing or
misappropriating Sara Lee’s Intellectual Property rights in the Licensed
Software, such Party shall notify the other Party of the foregoing as
applicable.
     Section 2.6 Acknowledgment Regarding No Further Actions. HBI hereby
acknowledges that it possesses a complete and working copy of each Licensed
Software program. Notwithstanding anything to the contrary in this Agreement,
the Separation Agreement, or any other Ancillary Agreements, the Parties hereby
acknowledge that Sara Lee shall have no obligation to perform any actions with
respect to the Licensed Software, including, without limitation, to provide
delivery, acceptance testing, custom modifications, training, support, or
maintenance (including, without limitation, providing upgrades, fixes, patches
or repairs).
     Section 2.7 Third Party Consents. HBI shall be responsible for obtaining
all required licenses, rights, and Consents, if any, from third parties in
connection with HBI’s use of the Licensed Software, including, without
limitation, all licenses, rights and Consents from MLM Information Services.
     Section 2.8 Term and Termination of Software License.
          (a) Term. The Software License Agreement shall be in effect as of the
Distribution Date and shall remain in effect unless terminated pursuant to this
Agreement.
          (b) Termination for Breach. The Software License Agreement shall
automatically terminate upon the earlier of the dates on which (i) HBI fails to
commence cure of, and use reasonable, continuing and diligent efforts to cure,
any breach of this Software License Agreement within thirty (30) days after
receipt of written notice of such breach from Sara Lee; or (ii) HBI fails to
cure any breach of this Software License Agreement one hundred and twenty
(120) days after HBI’s receipt of written notice of a such breach from Sara Lee.

6



--------------------------------------------------------------------------------



 



          (c) Termination for Convenience. HBI may terminate the Software
License Agreement at any time, in its sole discretion, upon thirty (30) days
written notice to Sara Lee.
          (d) Effect of Termination. Upon termination of the Software License
Agreement, all rights of HBI and permitted third parties to Use the Licensed
Software shall terminate immediately. Upon termination of the Software License
Agreement, HBI shall promptly return to Sara Lee or, at Sara Lee’s option,
destroy all copies of the Licensed Software.
ARTICLE III
MISCELLANEOUS
     Section 3.1 Survival; No Cross-Defaults.
          (a) Survival. Section 1.2(a), Section 1.2(b), Section 1.2(e),
Section 1.4, Section 1.5, Section 1.6, Section 1.7, Section 2.3, Section 2.4,
Section 2.8, Section 3.2, Section 3.3, and Article IV shall survive any
expiration or termination of this Agreement in part or in whole.
          (b) No Cross-Defaults. For the avoidance of doubt, the termination or
expiration of the Trademark License Agreement or the Software License Agreement
shall not affect the validity and maintenance in force of the other license
agreement.
     Section 3.2 Disclaimer of Warranties. THE SARA LEE MARKS AND THE LICENSED
SOFTWARE ARE PROVIDED “AS IS.” SARA LEE DOES NOT MAKE ANY REPRESENTATIONS OR
WARRANTIES OF ANY KIND, WHETHER ORAL OR WRITTEN, WHETHER EXPRESS, IMPLIED, OR
ARISING BY STATUTE, CUSTOM, COURSE OF DEALING OR TRADE USAGE, WITH RESPECT TO
THE SUBJECT MATTER OF THIS AGREEMENT, IN CONNECTION WITH THIS AGREEMENT, THE
SARA LEE MARKS, OR THE LICENSED SOFTWARE. SARA LEE SPECIFICALLY DISCLAIMS ANY
AND ALL IMPLIED WARRANTIES OR CONDITIONS OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, AND NON-INFRINGEMENT IN CONNECTION WITH THIS AGREEMENT, THE
SARA LEE MARKS, AND THE LICENSED SOFTWARE. SARA LEE MAKES NO REPRESENTATION OR
WARRANTY THAT THE LICENSED SOFTWARE WILL BE FREE FROM DEFECTS, ERRORS OR HARMFUL
CODE, OR THAT THE OPERATION OF THE LICENSED SOFTWARE WILL BE UNINTERRUPTED,
ERROR-FREE, OR IN ACCORDANCE WITH ANY DOCUMENTATION OR SPECIFICATIONS, OR THAT
DEFECTS IN THE LICENSED SOFTWARE WILL BE CORRECTED.
     Section 3.3 Limitation of Liability. TO THE MAXIMUM EXTENT ALLOWED UNDER
APPLICABLE LAW, IN NO EVENT WILL SARA LEE BE LIABLE FOR ANY INDIRECT, SPECIAL,
INCIDENTAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO DAMAGES FOR LOST
DATA, LOST PROFITS OR COSTS OF PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES,
HOWEVER CAUSED AND UNDER ANY THEORY OF LIABILITY, WHETHER BASED IN CONTRACT,
TORT (INCLUDING NEGLIGENCE), STATUTE OR OTHERWISE, AND WHETHER OR NOT SARA LEE
WAS OR SHOULD HAVE BEEN AWARE OR ADVISED OF THE POSSIBILITY OF

7



--------------------------------------------------------------------------------



 



SUCH DAMAGE. EXCEPT WITH RESPECT TO HBI’S OBLIGATIONS UNDER Section 1.1(a),
Section 1.2 AND Section 1.3 OF THIS AGREEMENT, AND TO THE MAXIMUM EXTENT ALLOWED
UNDER APPLICABLE LAW, IN NO EVENT WILL HBI OR ANY OF ITS AFFILIATED COMPANIES BE
LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY OR
PUNITIVE DAMAGES ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, INCLUDING
BUT NOT LIMITED TO DAMAGES FOR LOST DATA, LOST PROFITS OR COSTS OF PROCUREMENT
OF SUBSTITUTE GOODS OR SERVICES, HOWEVER CAUSED AND UNDER ANY THEORY OF
LIABILITY, WHETHER BASED IN CONTRACT, TORT (INCLUDING NEGLIGENCE), STATUTE OR
OTHERWISE, AND WHETHER OR NOT HBI WAS OR SHOULD HAVE BEEN AWARE OR ADVISED OF
THE POSSIBILITY OF SUCH DAMAGE.
     Section 3.4 Conflict with Separation Agreement. In the event of any
conflict between the terms and conditions of this Agreement and the terms and
conditions of the Separation Agreement, the terms and conditions of this
Agreement shall control.
     Section 3.5 Independent Contractors. The Parties each acknowledge that they
are separate entities, each of which has entered into this Agreement for
independent business reasons. The relationships of the Parties hereunder are
those of independent contractors and nothing contained herein shall be deemed to
create a joint venture, employer/employee, partnership or any other
relationship.
     Section 3.6 Compliance with Laws. Each Party shall comply with all
applicable laws, rules, regulations and orders of the United States, all other
jurisdictions and any agency or court thereof.
     Section 3.7 Entire Agreement. This Agreement, the Separation Agreement and
the Ancillary Agreements constitutes the entire agreement among the Parties with
respect to the subject matter hereof and thereof and supersedes all prior
agreements and understandings, both written and oral, between the Parties with
respect to the subject matter hereof and thereof. All Schedules and Exhibits
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein.
     Section 3.8 Amendments and Waivers. This Agreement may be amended and any
provision of this Agreement may be waived, provided that any such amendment or
waiver shall be binding upon a Party only if such amendment or waiver is set
forth in a writing executed by such Party. No course of dealing between or among
any Persons having any interest in this Agreement shall be deemed effective to
modify, amend or discharge any part of this Agreement or any rights or
obligations of any Party hereto under or by reason of this Agreement.
     Section 3.9 No Implied Waivers; Cumulative Remedies; Writing Required. No
delay or failure in exercising any right, power or remedy hereunder shall affect
or operate as a waiver thereof; nor shall any single or partial exercise thereof
or any abandonment or discontinuance of steps to enforce such a right, power or
remedy preclude any further exercise thereof or of any other right, power or
remedy. The rights and remedies hereunder are cumulative and not exclusive of
any rights or remedies that any Party hereto would otherwise have. Any waiver,
permit, consent or approval of any kind or character of any breach or default
under this Agreement or any such waiver of any

8



--------------------------------------------------------------------------------



 



provision of this Agreement must satisfy the conditions set forth in Section
3.12 of this Agreement and shall be effective only to the extent in such writing
specifically set forth.
     Section 3.10 Parties In Interest. Except for the right to use the Licensed
Software granted to HBI’s Affiliated Companies, agents and contractors under
Section 2.1 of this Agreement, nothing in this Agreement is intended to confer
on any Person other than the Parties, and their respective successors and
permitted assigns, any rights or remedies of any nature whatsoever under or by
virtue of this Agreement. Notwithstanding anything to the contrary contained in
this Agreement, no Person (except HBI’s Affiliated Companies) shall be deemed a
third-party beneficiary of this Agreement.
     Section 3.11 Assignment; Change of Control; Binding Agreement. This
Agreement, including the rights granted hereunder to HBI, are personal to HBI.
HBI shall not voluntarily, or by operation of law or otherwise, assign,
transfer, sublicense (except as expressly provided in Sections 1.1(a) and 2.1 of
this Agreement), pledge, encumber or otherwise dispose of all or any part of
HBI’s interest in this Agreement without Sara Lee’s prior written consent, to be
granted or withheld in Sara Lee’s absolute discretion. Any attempted assignment,
transfer, sublicense (except as expressly provided in Sections 1.1(a) and 2.1 of
this Agreement), pledge, encumbrance or other disposal without such consent
shall be void and shall constitute a material default and breach of this
Agreement. For purposes of this Agreement, a merger, consolidation, or other
corporate reorganization, or a transfer or sale of a controlling interest in a
party’s stock, or of all or substantially all of its assets shall be deemed to
be a prohibited transfer under this Agreement. Sara Lee may assign this
Agreement or any of the rights, interests or obligations under this Agreement,
in whole or in part. Subject to the foregoing, this Agreement will be binding
upon, inure to the benefit of, and be enforceable by, the Parties and their
respective successors and permitted assigns.
     Section 3.12 Notices. All notices, demands and other communications given
under this Agreement must be in writing and must be either personally delivered,
telecopied (and confirmed by telecopy answer back), mailed by first class mail
(postage prepaid and return receipt requested), or sent by reputable overnight
courier service (charges prepaid) to the recipient at the address or telecopy
number indicated below or such other address or telecopy number or to the
attention of such other Person as the recipient Party shall have specified by
prior written notice to the sending Party. Any notice, demand or other
communication under this Agreement shall be deemed to have been given when so
personally delivered or so telecopied and confirmed (if telecopied before 5:00
p.m. Eastern Standard Time on a business day, and otherwise on the next business
day), or if sent, one business day after deposit with an overnight courier, or,
if mailed, five business days after deposit in the U.S. mail.
Sara Lee Corporation,
Three First National Plaza
Chicago, Illinois 60602-4260
Attention: General Counsel
Facsimile Number: (312) 419-3187
Hanesbrands Inc.
1000 East Hanes Mill Road
Winston-Salem, North Carolina 27105.
Attention: General Counsel
Facsimile Number: (336) 714-3638

9



--------------------------------------------------------------------------------



 



     Section 3.13 Severability. The Parties agree that (i) the provisions of
this Agreement shall be severable in the event that for any reason whatsoever
any of the provisions hereof are invalid, void or otherwise unenforceable,
(ii) any such invalid, void or otherwise unenforceable provisions shall be
replaced by other provisions which are as similar as possible in terms to such
invalid, void or otherwise unenforceable provisions but are valid and
enforceable, and (iii) the remaining provisions shall remain valid and
enforceable to the fullest extent permitted by applicable law.
     Section 3.14 Construction. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be a substantive part of
or to affect the meaning or interpretation of this Agreement. Whenever required
by the context, any pronoun used in this Agreement shall include the
corresponding masculine, feminine or neuter forms, and the singular forms of
nouns, pronouns, and verbs shall include the plural and vice versa. Reference to
any agreement, document, or instrument means such agreement, document, or
instrument as amended or otherwise modified from time to time in accordance with
the terms thereof, and if applicable hereof. The use of the words “include” or
“including” in this Agreement shall be by way of example rather than by
limitation. The use of the words “or,” “either” or “any” shall not be exclusive.
The words “hereby,” “herein,” “hereunder” and words of similar import refer to
this Agreement as a whole (including any Schedules, Attachments and Exhibits)
and not merely to the specific section, paragraph or clause in which any such
word appears. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement. The Parties agree that prior drafts of this
Agreement shall be deemed not to provide any evidence as to the meaning of any
provision hereof or the intent of the Parties hereto with respect hereto.
     Section 3.15 Counterparts. This Agreement may be executed in multiple
counterparts (any one of which need not contain the signatures of more than one
Party), each of which shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.
     Section 3.16 Delivery by Facsimile and Other Electronic Means. This
Agreement, and any amendments hereto, to the extent signed and delivered by
means of a facsimile machine or other electronic transmission, shall be treated
in all manner and respects as an original contract and shall be considered to
have the same binding legal effects as if it were the original signed version
thereof delivered in person. At the request of any Party, each other Party shall
re-execute original forms thereof and deliver them to the other Party. No Party
shall raise the use of a facsimile machine or other electronic means to deliver
a signature or the fact that any signature was transmitted or communicated
through the use of facsimile machine or other electronic means as a defense to
the formation of a contract and each such Party forever waives any such defense.
     Section 3.17 Governing Law. All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Illinois, without giving
effect to any choice of law or conflict of law provision (whether of the State
of Illinois or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Illinois.

10



--------------------------------------------------------------------------------



 



     Section 3.18 Submission to Jurisdiction. EACH OF THE PARTIES IRREVOCABLY
SUBMITS (FOR ITSELF AND IN RESPECT OF ITS PROPERTY) TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT SITTING IN CHICAGO, ILLINOIS, OR GREENSBORO, NORTH
CAROLINA, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND AGREES THAT ALL CLAIMS IN RESPECT OF THE ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT. EACH PARTY ALSO AGREES NOT TO BRING
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY
OTHER COURT. EACH OF THE PARTIES WAIVES ANY DEFENSE OF INCONVENIENT FORUM TO THE
MAINTENANCE OF ANY ACTION OR PROCEEDING SO BROUGHT AND WAIVES ANY BOND, SURETY,
OR OTHER SECURITY THAT MIGHT BE REQUIRED OF ANY OTHER PARTY WITH RESPECT
THERETO. ANY PARTY MAY MAKE SERVICE ON ANY OTHER PARTY BY SENDING OR DELIVERING
A COPY OF THE PROCESS TO THE PARTY TO BE SERVED AT THE ADDRESS AND IN THE MANNER
PROVIDED FOR THE GIVING OF NOTICES IN Section 3.12 OF THIS AGREEMENT. NOTHING IN
THIS SECTION 3.18, HOWEVER, SHALL AFFECT THE RIGHT OF ANY PARTY TO SERVE LEGAL
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AT EQUITY. EACH PARTY AGREES
THAT A FINAL JUDGMENT IN ANY ACTION OR PROCEEDING SO BROUGHT SHALL BE CONCLUSIVE
AND MAY BE ENFORCED BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW OR AT EQUITY.
     Section 3.19 Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR
INDUCEMENT FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER
HAVING THE OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
     Section 3.20 Amicable Resolution. The Parties desire that friendly
collaboration will develop between them. Accordingly, they will try to resolve
in an amicable manner all disputes and disagreements connected with their
respective rights and obligations under this Agreement in accordance with
Section 6.12 of the Separation Agreement.
     Section 3.21 Arbitration. Except for suits seeking injunctive relief or
specific performance, in the event of any dispute, controversy or claim arising
under or in connection with this Agreement (including any dispute, controversy
or claim relating to the breach, termination or validity thereof), the Parties
agree to submit any such dispute, controversy or claim to binding arbitration in
accordance with Section 6.13 of the Separation Agreement.
ARTICLE IV
DEFINITIONS
     Capitalized terms used herein and not otherwise defined herein shall have
the meanings set forth in the Separation Agreement. In addition, for purposes of
this Agreement, the following terms shall have the following meanings:

11



--------------------------------------------------------------------------------



 



     “Business Day” shall mean each weekday (Monday, Tuesday, Wednesday,
Thursday and Friday), excluding all federally mandated holidays in the United
States.
     “CPi” shall mean Computer Packages, Inc.
     “HBI Modifications” shall mean any modifications, fixes, improvements,
revisions, or derivative works to the Licensed Software created by or on behalf
of HBI or any of its Affiliated Companies.
     “HBI Trademarks” shall mean all Trademarks constituting HBI Assets under
the Separation Agreement.
     “Internal Use” shall mean the installation, copying or other Use, solely in
connection with conducting the Branded Apparel Business, of the Licensed
Software on computers owned, leased or otherwise controlled by, or used for the
benefit of, HBI or its Affiliated Companies and not for any other purpose,
including, without limitation, operation of the Licensed Software for other
entities on a service bureau basis.
     “Licensed Software” shall mean the software programs set forth on
Schedule 2 of this Agreement, including all object code and source code for each
program and all documentation, if any exists, for each program.
     “Materials” shall mean packaging, catalogs, brochures, circulars,
advertising materials, point of sale materials, sampling materials, sales
collateral materials, publicity and public relations, signage, websites, website
content and all other materials, stationery, business cards, business forms and
similar organizational items that are produced by or on behalf of HBI or any of
its Affiliated Companies and used to operate, market, promote and advertise HBI,
any of its Affiliated Companies, or any of their respective products or
services.
     “Parties” shall mean Sara Lee and HBI.
     “Sara Lee Marks” shall mean the Trademarks set forth on Schedule 1.
     “Sara Lee Materials” shall mean any Materials bearing, displaying or
otherwise using the Sara Lee Marks that are owned by, and in the control of, HBI
or any of its Affiliated Companies as of the Distribution Date.
     “Sara Lee Trademarks” shall mean all Trademarks owned by Sara Lee including
the Sara Lee Marks.
     “Separation Agreement” shall have the meaning set forth in the preamble of
this Agreement.
     “Software License Agreement” shall mean the rights and obligations set
forth in Article III and Article IV of this Agreement.
     “Territory” shall mean all territory throughout the world.

12



--------------------------------------------------------------------------------



 



     “Trademark Database” shall mean CPi Intellectual Property Management System
v.05.04.08 comprised of the follow three applications: Patent Management System,
Trademark Management System and General Matter Management System.
     “Trademarks” shall mean trademarks, service marks, trade names, logos and
slogans (and all applications for registration, translations, adaptations,
derivations and combinations of the foregoing) and Internet domain names,
including the goodwill relating to each of the foregoing.
     “Trademark License Agreement” shall mean the rights and obligations set
forth in Article I and Article IV of this Agreement.
     “URL” shall mean a Uniform Resource Locator.
     “Use” has the meaning set forth in Section 2.1.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Party has caused this Intellectual Property
Matters Agreement to be executed on its behalf by its officers hereunto duly
authorized on the day and year first above written.

            SARA LEE CORPORATION
      By:   /s/ Diana S. Ferguson         Diana S. Ferguson        Senior Vice
President     

            HANESBRANDS INC.
      By:   /s/ Richard A. Noll         Richard A. Noll        Chief Executive
Officer   

 



--------------------------------------------------------------------------------



 



         

Schedule 1
Sara Lee Marks
The “Sara Lee Marks” shall include the following three trademarks:
1. SARA LEE (word mark)
2. SARA LEE (Stylized in White with Red or Black Background)
(SARA LEE LOGO) [g03506g0350601.gif]
3. SARA LEE (Stylized in Red)
(SARA LEE LOGO) [g03506g0350603.gif]
4. Any and all trademarks, trade names and logos, comprised of one or more of
the foregoing three trademarks and additional elements, including, but not
limited to the following:
SARA LEE BRANDED APPAREL
SARA LEE CORPORATION
SARA LEE COMPANY
SARA LEE FOUNDATION
SARA LEE LEGAL
SARA LEE LAW
SARA LEE MEXICO
SARA LEE BRAZIL
SARA LEE ARGENTINA
SARA LEE JAPAN
SARA LEE PHILIPPINES
SARA LEE SOUTH AFRICA
SARA LEE INDIA
SARA LEE SHANGHAI
SARA LEE CENTER FOR WOMEN’S HEALTH
SARA LEE SOCCER FIELDS
SARA LEE UNDERWEAR
SARA LEE HOSIERY
SARA LEE SOCKS
SARA LEE INTIMATES
SARA LEE CASUALWEAR
SARA LEE SPORTSWEAR

 



--------------------------------------------------------------------------------



 



Schedule 2
Licensed Software
Sarbanes-Oxley Control Deficiency Tool
GBR Validation
Custom Lease
Property Updates
Global Litigation Administration System (GLAS — Legal Fees)
LRN SSO (Application to allow Single Sign-on to Legal Ez Training)
Global Environmental Performance Measurement (GEPM)
Global Business Practice Annual Report (GBP_AR)
Global Environmental Mgmt System (GEMS)
Single Sign-on Solutions for Extensity, Ariba & InFlight
GDX Schedule Templates

 



--------------------------------------------------------------------------------



 



Schedule 3
Domain Names and URLs

              Corporate   Domain Name                                
    Owner      
saraleedirect.com
  SLC/SLBA
saraleeintimateapparel.com
  SLC/SLBA
saraleeintimateapparel.net
  SLC/SLBA
saraleeintimateapparel.org
  SLC/SLBA
saraleeintimates.com
  SLC/SLBA
saraleeprintables.at
  SLC/SLBA
saraleeprintables.be
  SLC/SLBA
saraleeprintables.ch
  SLC/SLBA
saraleeprintables.co.hu
  SLC/SLBA
saraleeprintables.co.uk
  SLC/SLBA
saraleeprintables.com
  SLC/SLBA
saraleeprintables.com.pt
  SLC/SLBA
saraleeprintables.cz
  SLC/SLBA
saraleeprintables.de
  SLC/SLBA
saraleeprintables.dk
  SLC/SLBA
saraleeprintables.gen.tr
  SLC/SLBA
saraleeprintables.gr
  SLC/SLBA
saraleeprintables.it
  SLC/SLBA
saraleeprintables.lt
  SLC/SLBA
saraleeprintables.lv
  SLC/SLBA
saraleeprintables.net
  SLC/SLBA
saraleeprintables.pl
  SLC/SLBA
saraleeprintables.ro
  SLC/SLBA
saraleeprintables.se
  SLC/SLBA
slbanet.com
  SLC/SLBA
slbasfa.com
  SLC/SLBA
slbasourcing.com
  SLC/SLBA
sldcatalog.com
  SLC/SLBA
sldirect.com
  SLC/SLBA
slh-b2b.com
  SLC/SLBA
slhlink.com
  SLC/SLBA
slhnet.com
  SLC/SLBA
slh-retail.com
  SLC/SLBA
slianet.com
  SLC/SLBA
slianet.net
  SLC/SLBA
slianet.org
  SLC/SLBA
slkp.com
  SLC/SLBA
slouterbanks.com
  SLC/SLBA
slsc.com
  SLC/SLBA
slucpfr.com
  SLC/SLBA
slu-online.com
  SLC/SLBA
slusourcing.com
  SLC/SLBA

 



--------------------------------------------------------------------------------



 



Schedule 4
Delayed Named Subsidiaries

          Current Name   New Name   Name Change Deadline
Sara Lee Moda Femenina S.A. de C.V
  Servicios Rinplay, S. de R.L. de C.V.   September 30, 2006
 
       
Sara Lee Knit Products Mexico S.A. de C.V.
  Inmobilaria Rinplay S. De R.L. de C.V.   September 30, 2006
 
       
Sara Lee Moda Femenina S.A. de C.V.
  Servicios Rinplay, S. de R.L. de C.V.   December 31, 2006

 